The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 05/23/2022, the following is a Final Office Action for Application No. 16589696.  

Status of Claims
Claims 1-11 and 13-20 are pending.
Claim 12 is cancelled. 

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the 35 U.S.C 112 rejection, and hence the 35 U.S.C. 112 rejection has been withdrawn. Applicant’s amendments to the claims overcome the 35 U.S.C 101 rejection and hence the 35 U.S.C. 101 rejection has been withdrawn.    

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over HORNE et al. (US 20130096799 A1) hereinafter referred to as HORNE in view of Sherlock (US 20190318551 A1) hereinafter referred to as Sherlock.  

HORNE teaches:
Claim 1. A method, comprising: 
receiving, using control circuitry, a worksite plan to be executed by at least a first machine and a second machine at a worksite; assigning, using control circuitry, the first machine and the second machine to implement the worksite plan based on first capabilities of the first machine and second capabilities of the second machine, wherein: determining, using a first sensor of the first machine, parameters indicative of a first production metric during execution of a first task, and determining, using a second sensor of the second machine, parameters indicative of a second production metric different from the first production metric during execution of a second task different from the first task (Figs. 10-13 and ¶0046 FIG. 1A illustrates an example environment 100, within which asset information reporting can be implemented. As shown in FIG. 1A, the example environment 100 comprises an asset 120, which can, in turn, include an installed monitoring system 200. The monitoring system 200 can collects, stores, receives, (and possibly processes) and transmits various information related to the positional and operational data of the asset 120. ¶0104 The assets can further report data relative movement of the assets. In an example, a first asset performs a task that must be complete before a second asset can complete its task. In an example, an asset is a mobile loading device that must load a mobile trucking device before the trucking device can move a load and then dump the load); 
receiving, using the control circuitry, first machine telematics data corresponding to the first task and associating the first telematics data with the first production metric from the first machine within a segmented portion of the worksite; receiving, using the control circuitry, second machine telematics data corresponding to the second task and associating the second telematics data with the second production metric from the second machine within the segmented portion of the worksite (¶0046 FIG. 1A illustrates an example environment 100, within which asset information reporting can be implemented. As shown in FIG. 1A, the example environment 100 comprises an asset 120, which can, in turn, include an installed monitoring system 200. The monitoring system 200 can collects, stores, receives, (and possibly processes) and transmits various information related to the positional and operational data of the asset 120.  ¶0048 The monitoring system provider 150 is communicatively coupled to the network 110. A monitoring system processor 300, illustrated within the environment 100, can be communicatively coupled to the network 110 as well. The monitoring system processor 300 can be utilized to access and pull the positional and operational data associated with the asset 120 via the open architecture interface. Various communication protocols (e.g., Web Services) can be utilized in the communications occurring between the monitoring system processor 300 and the monitoring system service provider 150. The monitoring system service provider 150 can utilize telematics and intelligent data processing as well as software to make the information available via the network 110.); 
defining, using the control circuitry, a percentage of completion of the worksite plan based on the unifying production metric, the unifying production metric being determined based on the first production metric and the second production metric; and presenting, using the control circuitry and on a user interface, an indication of the percentage of completion of the worksite plan based on the unifying production metric (¶0042 In some example embodiments, specific site data entered by the customer can be incorporated into the report to create a relationship. For example, an asset, such as a scraper, completes 111 loads during a certain time period (1 day). The target data provided by the customer has a goal of 85 loads per day. This data permits the monitoring system processor to interpret the meaning of the information collected by the monitoring system in the context of various goals and/or benchmarks set by the customer. A report generated for the customer can illustrate that the scraper has exceeded its goal for the day and, therefore, was successful, i.e., profitable or efficient. The customer can also utilize the reports to understand various patterns of his asset.), 
Although not explicitly taught by HORNE, Sherlock teaches in the analogous art of utilizing on-board measurements into load tracking:
converting, using the control circuitry, only one of the first production metric or the second production metric to a unifying production metric (¶0024 Upon receiving an indication of position and measure from position detection system 202 and measuring system 204, respectively, material movement tracking system 214 is configured to generate the material tracking indicator. In one example, the material tracking indicator indicates an amount of material, within a load carrying mechanism 208, at a position within a worksite. ¶0047 At block 412, a determination is made whether the material tracking indicators should be aggregated. In one example, control and monitoring system 102 can aggregate the material tracking indicators intermittently, as indicated by block 454, continuously, as indicated by block 452, or at any point during or after a worksite operation as indicated by block 456. ¶0050 In one example, a user query can include a query to receive tracking results that track a load of material around a worksite as indicated by block 430. For example, a manager of a worksite may want to know where a load of material was transported to in a worksite and what mobile machine(s) were involved. Additionally, a user query can request a comparison of a current performance to a worksite goal. For example, based on a determined amount of material moved in a worksite, a determination can be made as to whether a worksite goal is on schedule to be completed during a designated time period.); 
wherein the first production metric of the first machine is payload, wherein the second production metric of the second machine is area at lift, and wherein the other of the first production metric or the second production metric is the unifying production metric (¶0020 Measuring system 204 is configured to determine a measure of a load of material located in load carrying mechanism 208 of mobile machine 106. In one example, a measure can include a weight, pressure, force, volume, heaviness or mass of material located within load carrying mechanism 208 of mobile machine 106, among other things. In one example, a measure can provide an indication of a type of material in load carrying mechanism 208 as a material being transported can vary in measure depending on the compounds that make up the material.);
a percentage of completion of the worksite plan (¶0050 In one example, a user query can include a query to receive tracking results that track a load of material around a worksite as indicated by block 430. For example, a manager of a worksite may want to know where a load of material was transported to in a worksite and what mobile machine(s) were involved. Additionally, a user query can request a comparison of a current performance to a worksite goal. For example, based on a determined amount of material moved in a worksite, a determination can be made as to whether a worksite goal is on schedule to be completed during a designated time period.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the utilizing on-board measurements into load tracking of Sherlock with the system for utilization calculation on equipment including independent component of HORNE for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. HORNE ¶0005 teaches that it is desirable to not have unreliable performance data due to inaccuracies occurring while detecting some performance events; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. HORNE ¶0004 teaches a monitoring system installed on an asset (e.g., an excavator) to enable the owner of the asset or a third party to monitor the asset's location and performance, and Sherlock Abstract teaches that each of the representations of infrastructure assets comprises location information representing a geolocation of the asset and updated location information is continually received for infrastructure asset(s) such that the location information for those infrastructure asset(s) is continually updated; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. HORNE at least the above cited paragraphs, and Sherlock at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the utilizing on-board measurements into load tracking of Sherlock with the system for utilization calculation on equipment including independent component of HORNE.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

HORNE teaches:
Claim 5. The method of claim 1, wherein the first production metric and the second production metric include at least one of a mass of material loaded into a hauler, a mass of the material moved to the worksite, a mass of the material spread across the worksite, and a grade of the material along within the worksite (¶0086 The report related to the production data can include, but is not limited to, cycle times, number of loads, an amount of material moved, time of operation, and costs associated with the asset 120. The report can be related to utilization data associated with the asset. The report related to the utilization data can include an idle time, an amount of fuel consumed and an amount of fuel remaining in the asset. The report can be related to maintenance data associated with the asset).

HORNE teaches:
Claim 6. The method of claim 1, wherein the first machine and the second machine are a different type of machine (Figs. 10-13 and ¶0127 FIG. 10 is a block diagram showing a management report 1000, in accordance with an example embodiment. In some example embodiments, the management report 1000 can include customer identification information 1002, date of the analysis 1004, a site name 1006, a number of assets that are analyzed in the production report 1008, a number of the assets that are analyzed in the utilization report 1010, a site efficiency field 1012, a total utilization field 1014, a total yards moved field 1016, a fuel efficiency field 1018, a path maintenance field 1020, a maintenance close field 1022, a major alarms field 1024. The color associated with certain fields corresponds to predetermined criteria set by the clients.).

HORNE teaches:
Claim 7. The method of claim 1, wherein the first production metric includes at least one of a first dimension of a first material- moving element of the first machine and first location data obtained from the first machine; and the second production metric include at least one of a second dimension of a second material-moving element of the second machine and second location data obtained from the second machine (Figs. 10-13 and ¶0104 The assets can further report data relative movement of the assets. In an example, a first asset performs a task that must be complete before a second asset can complete its task. In an example, an asset is a mobile loading device that must load a mobile trucking device before the trucking device can move a load and then dump the load. ¶0126 The production report 908 can include, but not limited to cycle times; number of loads per day, amount of the material moved each day, machine hours, and machine costs. The maintenance report 904 can include machine hours, timing of scheduled services, types of scheduled services, location of the asset, details of the scheduled services (e.g., maintenance operations, parts required, etc.). The health report 902 can include machine performance indicators, information on any alarms that have been triggered, or any other issues with the asset 120.).

As per claims 11 and 15, the system tracks the method of claims 1&7 and 7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1&7 and 7 are applied to claims 11 and 15, respectively.  HORNE discloses that the embodiment may be found as a system (Fig. 1).

As per claims 16-17, the system tracks the method of claims 1&7, 1, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 11&7, 1 are applied to claims 16-17, respectively.  HORNE discloses that the embodiment may be found as a system (Fig. 1).  Additional limitations of claim 16 are as follows; however HORNE teaches: 
	transmit instructions to the first machine to perform a first task defined by the worksite plan; transmit instructions to the second machine to perform a second task defined by the worksite plan, the second task being different from the first task (¶0046 FIG. 1A illustrates an example environment 100, within which asset information reporting can be implemented. As shown in FIG. 1A, the example environment 100 comprises an asset 120, which can, in turn, include an installed monitoring system 200. The monitoring system 200 can collects, stores, receives, (and possibly processes) and transmits various information related to the positional and operational data of the asset 120. ¶0104 The assets can further report data relative movement of the assets. In an example, a first asset performs a task that must be complete before a second asset can complete its task. In an example, an asset is a mobile loading device that must load a mobile trucking device before the trucking device can move a load and then dump the load.).

HORNE teaches:
Claim 18. The system of claim 16, wherein the unifying production metric is determined based at least in part on first location data obtained from the first machine during execution of the first task, second location data obtained from the second machine during execution of the second task, and user input used to create the worksite plan (¶0104 The assets can further report data relative movement of the assets. In an example, a first asset performs a task that must be complete before a second asset can complete its task. In an example, an asset is a mobile loading device that must load a mobile trucking device before the trucking device can move a load and then dump the load. ¶0126 The production report 908 can include, but not limited to cycle times; number of loads per day, amount of the material moved each day, machine hours, and machine costs. The maintenance report 904 can include machine hours, timing of scheduled services, types of scheduled services, location of the asset, details of the scheduled services (e.g., maintenance operations, parts required, etc.). The health report 902 can include machine performance indicators, information on any alarms that have been triggered, or any other issues with the asset 120. ¶0160 For both aerial and material handling components, positional data (as discussed previously) can also be utilized. The positional of the independent component in relation to another object or work site can indicate use or become a threshold detection question. Positional data for the component and second object or site can be calculated and compared for analysis.).

As per claims 19, the system tracks the method of claims 1, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1 are applied to claims 19, respectively.  HORNE discloses that the embodiment may be found as a system (Fig. 1).  


Claims 2-4, 8-10, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HORNE et al. (US 20130096799 A1) hereinafter referred to as HORNE in view of Sherlock (US 20190318551 A1) hereinafter referred to as Sherlock in further view of DiPizio et al. (US 20130108365 A1) hereinafter referred to as DiPizio.  

HORNE teaches: 
Claim 2. The method of claim 1, wherein the unifying production metric includes a measure of an area within the segmented portion of the worksite at a particular lift height (¶0156 Further methods and structures can include monitoring height of platform to detect `in usage` using: angle sensor or tilt switch on boom; angle sensor or tilt switch on scissor arm; hydraulic ram length monitoring; laser encoder to determine height from base to platform.).
Although not explicitly taught by HORNE in view of Sherlock, DiPizio teaches in the analogous art of backfill a trench to varying grade heights:
a particular lift height (¶0006 It is an object of the present invention to provide an apparatus which may be used on roads paved with asphalt which, in one configuration, is suitable for backfilling a trench with crushed rock and cement or the like to a suitable height corresponding to the base of the adjacent pavement, and then, in other configurations, to place varying lifts of paving material to suitable heights so that after rolling the final lift of paving material is of a height which corresponds to adjacent paved surface.   ¶0020 It can be seen that by this arrangement the operator of the loader can easily change the operating width of the attachment during the course of the project to accommodate changes in trench width and lift height. One end of each of the control cylinders is pivotally secured to a bracket 74 carried on the back of the primary blade 40, and the other end is pivotally secured to suitable support plates on the rear plate 28.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of Sherlock for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. HORNE ¶0005 teaches that it is desirable to not have unreliable performance data due to inaccuracies occurring while detecting some performance events; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. HORNE ¶0004 teaches a monitoring system installed on an asset (e.g., an excavator) to enable the owner of the asset or a third party to monitor the asset's location and performance, Sherlock Abstract teaches that each of the representations of infrastructure assets comprises location information representing a geolocation of the asset and updated location information is continually received for infrastructure asset(s) such that the location information for those infrastructure asset(s) is continually updated, and DiPizio Abstract teaches backfill a trench to varying grade heights; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. HORNE in view of Sherlock at least the above cited paragraphs, and DiPizio at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of Sherlock.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

HORNE teaches:
Claim 3. The method of claim 2, wherein the particular lift height is defined by a depth of a material deposited and compacted within the segmented portion of the worksite (¶0156 Further methods and structures can include monitoring height of platform to detect `in usage` using: angle sensor or tilt switch on boom; angle sensor or tilt switch on scissor arm; hydraulic ram length monitoring; laser encoder to determine height from base to platform.).
Although not explicitly taught by HORNE in view of Sherlock, DiPizio teaches in the analogous art of backfill a trench to varying grade heights:
particular lift height is defined by a depth of a material deposited and compacted within the segmented portion of the worksite (¶0006 It is an object of the present invention to provide an apparatus which may be used on roads paved with asphalt which, in one configuration, is suitable for backfilling a trench with crushed rock and cement or the like to a suitable height corresponding to the base of the adjacent pavement, and then, in other configurations, to place varying lifts of paving material to suitable heights so that after rolling the final lift of paving material is of a height which corresponds to adjacent paved surface.  ¶0020 It can be seen that by this arrangement the operator of the loader can easily change the operating width of the attachment during the course of the project to accommodate changes in trench width and lift height. One end of each of the control cylinders is pivotally secured to a bracket 74 carried on the back of the primary blade 40, and the other end is pivotally secured to suitable support plates on the rear plate 28.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of Sherlock for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. HORNE ¶0005 teaches that it is desirable to not have unreliable performance data due to inaccuracies occurring while detecting some performance events; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. HORNE ¶0004 teaches a monitoring system installed on an asset (e.g., an excavator) to enable the owner of the asset or a third party to monitor the asset's location and performance, Sherlock Abstract teaches that each of the representations of infrastructure assets comprises location information representing a geolocation of the asset and updated location information is continually received for infrastructure asset(s) such that the location information for those infrastructure asset(s) is continually updated, and DiPizio Abstract teaches backfill a trench to varying grade heights; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. HORNE in view of Sherlock at least the above cited paragraphs, and DiPizio at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of Sherlock.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

HORNE teaches:
Claim 4. The method of claim 1, wherein the worksite plan is a mass excavation plan having a plurality of steps including: with a loader, loading a material into a hauler; with the hauler, depositing the material to the worksite defined by the worksite plan; with a material spreader, spreading the material along a surface of the worksite; with a compactor, compacting the material along the surface of the worksite; and with a grader, grading a slope of the material along the surface of the worksite (¶0035 The monitoring system can also include a monitoring device and sensors installed at various locations on the asset or where the asset will travel. The sensors can measure loading and unloading operations associated with the asset, for example, excavators, haul trucks, or loaders. In some example embodiments, the asset is a mobile structure or fixed structures such as crushers, conveyors, or buildings. To communicate an event to the monitoring device, the sensors can utilize wires or a short range radio communications protocol (e.g., IEEE 802.15.4, 802.11.X or other short range communication devices). ¶0103 the asset 120 may be tasked with hauling sand during one time period, hauling gravel during a second time period, and hauling top soil during a third time period.).
Although not explicitly taught by HORNE in view of Sherlock, DiPizio teaches in the analogous art of backfill a trench to varying grade heights:
spreading the material along a surface of the worksite; with a compactor, compacting the material along the surface of the worksite; and with a grader, grading a slope of the material along the surface of the worksite (¶0006 It is an object of the present invention to provide an apparatus which may be used on roads paved with asphalt which, in one configuration, is suitable for backfilling a trench with crushed rock and cement or the like to a suitable height corresponding to the base of the adjacent pavement, and then, in other configurations, to place varying lifts of paving material to suitable heights so that after rolling the final lift of paving material is of a height which corresponds to adjacent paved surface.  ¶0019 Spare scraper blades 56 will be needed, and to this end, hooks 58 are provided on the back of the primary blades 40 for the purpose of carrying some of the extra scraper blades which may be needed. The spare scrapers shown in the various FIGS. are for the purpose of grading the back fill and perhaps the first lift of asphalt. Other spares may be stored somewhere else. ¶0020 It can be seen that by this arrangement the operator of the loader can easily change the operating width of the attachment during the course of the project to accommodate changes in trench width and lift height. One end of each of the control cylinders is pivotally secured to a bracket 74 carried on the back of the primary blade 40, and the other end is pivotally secured to suitable support plates on the rear plate 28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of Sherlock for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. HORNE ¶0005 teaches that it is desirable to not have unreliable performance data due to inaccuracies occurring while detecting some performance events; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. HORNE ¶0004 teaches a monitoring system installed on an asset (e.g., an excavator) to enable the owner of the asset or a third party to monitor the asset's location and performance, Sherlock Abstract teaches that each of the representations of infrastructure assets comprises location information representing a geolocation of the asset and updated location information is continually received for infrastructure asset(s) such that the location information for those infrastructure asset(s) is continually updated, and DiPizio Abstract teaches backfill a trench to varying grade heights; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. HORNE in view of Sherlock at least the above cited paragraphs, and DiPizio at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of Sherlock.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

HORNE teaches:
Claim 8. The method of claim 1, further comprising receiving, using the control circuitry, a user input indicating at least one of a compacted volume of a material per hauling unit, a lift height including a depth of the material as compacted along a surface of the worksite, and the compacted volume of the material per hauling unit and the lift height (¶0086 The report related to the production data can include, but is not limited to, cycle times, number of loads, an amount of material moved, time of operation, and costs associated with the asset 120. The report can be related to utilization data associated with the asset. The report related to the utilization data can include an idle time, an amount of fuel consumed and an amount of fuel remaining in the asset. The report can be related to maintenance data associated with the asset).
Although not explicitly taught by HORNE in view of Sherlock, DiPizio teaches in the analogous art of backfill a trench to varying grade heights:
a lift height including a depth of the material as compacted along a surface of the worksite (¶0005 the top wearing course is then placed so that its initial height is about 1 inch above the top surface of the adjacent pavement so that, after rolling, its height is at the same height as the adjacent pavement. ¶0006 It is an object of the present invention to provide an apparatus which may be used on roads paved with asphalt which, in one configuration, is suitable for backfilling a trench with crushed rock and cement or the like to a suitable height corresponding to the base of the adjacent pavement, and then, in other configurations, to place varying lifts of paving material to suitable heights so that after rolling the final lift of paving material is of a height which corresponds to adjacent paved surface.  ¶0019 Spare scraper blades 56 will be needed, and to this end, hooks 58 are provided on the back of the primary blades 40 for the purpose of carrying some of the extra scraper blades which may be needed. The spare scrapers shown in the various FIGS. are for the purpose of grading the back fill and perhaps the first lift of asphalt. Other spares may be stored somewhere else. ¶0020 It can be seen that by this arrangement the operator of the loader can easily change the operating width of the attachment during the course of the project to accommodate changes in trench width and lift height. One end of each of the control cylinders is pivotally secured to a bracket 74 carried on the back of the primary blade 40, and the other end is pivotally secured to suitable support plates on the rear plate 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of Sherlock for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. HORNE ¶0005 teaches that it is desirable to not have unreliable performance data due to inaccuracies occurring while detecting some performance events; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. HORNE ¶0004 teaches a monitoring system installed on an asset (e.g., an excavator) to enable the owner of the asset or a third party to monitor the asset's location and performance, Sherlock Abstract teaches that each of the representations of infrastructure assets comprises location information representing a geolocation of the asset and updated location information is continually received for infrastructure asset(s) such that the location information for those infrastructure asset(s) is continually updated, and DiPizio Abstract teaches backfill a trench to varying grade heights; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. HORNE in view of Sherlock at least the above cited paragraphs, and DiPizio at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of Sherlock.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

HORNE teaches:
Claim 9. The method of claim 8, wherein the unifying production metric is determined based at least in part on the user inputs (¶0058 The data collection device 125 can further input data for reporting in an unstructured format. Any event or other data that a user believes to be important to the performance can be input from the device into the report system. The device 125 can communicate with other components of the reporting system using other electronic communications, e.g., email, text message, voice mail, etc.).

HORNE teaches:
Claim 10. The method of claim 8, wherein the unifying production metric is determined based at least in part on the compacted volume of the material at the worksite (¶0086 The report related to the production data can include, but is not limited to, cycle times, number of loads, an amount of material moved, time of operation, and costs associated with the asset 120. The report can be related to utilization data associated with the asset. The report related to the utilization data can include an idle time, an amount of fuel consumed and an amount of fuel remaining in the asset. The report can be related to maintenance data associated with the asset.).
Although not explicitly taught by HORNE in view of Sherlock, DiPizio teaches in the analogous art of backfill a trench to varying grade heights:
compacted volume (¶0005 the top wearing course is then placed so that its initial height is about 1 inch above the top surface of the adjacent pavement so that, after rolling, its height is at the same height as the adjacent pavement. ¶0006 It is an object of the present invention to provide an apparatus which may be used on roads paved with asphalt which, in one configuration, is suitable for backfilling a trench with crushed rock and cement or the like to a suitable height corresponding to the base of the adjacent pavement, and then, in other configurations, to place varying lifts of paving material to suitable heights so that after rolling the final lift of paving material is of a height which corresponds to adjacent paved surface.  ¶0019 Spare scraper blades 56 will be needed, and to this end, hooks 58 are provided on the back of the primary blades 40 for the purpose of carrying some of the extra scraper blades which may be needed. The spare scrapers shown in the various FIGS. are for the purpose of grading the back fill and perhaps the first lift of asphalt. Other spares may be stored somewhere else. ¶0020 It can be seen that by this arrangement the operator of the loader can easily change the operating width of the attachment during the course of the project to accommodate changes in trench width and lift height. One end of each of the control cylinders is pivotally secured to a bracket 74 carried on the back of the primary blade 40, and the other end is pivotally secured to suitable support plates on the rear plate 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of Sherlock for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. HORNE ¶0005 teaches that it is desirable to not have unreliable performance data due to inaccuracies occurring while detecting some performance events; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. HORNE ¶0004 teaches a monitoring system installed on an asset (e.g., an excavator) to enable the owner of the asset or a third party to monitor the asset's location and performance, Sherlock Abstract teaches that each of the representations of infrastructure assets comprises location information representing a geolocation of the asset and updated location information is continually received for infrastructure asset(s) such that the location information for those infrastructure asset(s) is continually updated, and DiPizio Abstract teaches backfill a trench to varying grade heights; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. HORNE in view of Sherlock at least the above cited paragraphs, and DiPizio at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of Sherlock.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

As per claims 13 and 14 and 20, the system tracks the method of claims 4 and 2&3 and 4, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 4 and 2&3 and 4, are applied to claims 13 and 14 and 20, respectively.  HORNE discloses that the embodiment may be found as a system (Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/Primary Examiner, Art Unit 3623